1. Section 4059 of the Code requires ten days’ notice in writing of the sanction, etc., of the writ of certiorari, and if it be not given, the ■writ will be dismissed. Code, §4059; 4# Ga., 16.2. It may be waived, but the waiver must be in writing. 46 Ga., ,616.3. A bond, signed by one as attorney in fact for plaintiff in certiorari, should be accompanied by the power of attorney. None appearing in the record, the writ of certiorari should have been dismissed. The court was, therefore, right to dismiss the certiorari on both grounds.(Head-notes by the court.)